PER CURIAM.
Affirmed. There is competent substantial evidence to support the conviction of appellant for violation of the zoning ordinance which makes no provisions for the operation/maintenance of a church or synagogue in an RS-4 District; that is, a neighborhood that consists of single-family detached dwelling units. See Town v. State, 377 So.2d 648 (Fla.1979); Pylant v. Orange County, 328 So.2d 199 (Fla.1976); Smith v. City of Miami Beach, 213 So.2d 281 (Fla.3d DCA 1968), cert. discharged, 220 So.2d 624 (Fla.1969); City of Miami Beach v. Greater Miami Hebrew Academy, 108 So.2d 50 (Fla.3d DCA 1959), cert. denied, 113 So.2d 229 (Fla.1959); Miami Beach United Lutheran Church of the Epiphany v. City of Miami Beach, 82 So.2d 880 (Fla.1955); Sections 6-1A, 6-1B 1 and 14-1(d) of the City of Miami Beach Zoning Ordinance No. 1891.